
	
		I
		111th CONGRESS
		2d Session
		H. R. 5489
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2010
			Mr. Bright introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend section 14102(a)(1)(A) of title 40, United
		  States Code, to provide that Bullock County, Alabama, is included in the
		  definition of the Appalachian region for purposes of Appalachian regional
		  development.
	
	
		1.Amendment to include Bullock
			 County, AlabamaSection
			 14102(a)(1)(A) of title 40, United States Code, is amended by inserting
			 Bullock, after Blount,.
		
